UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1305



TACITUS A. HALL,

                                            Plaintiff - Appellant,

          versus


WELLA CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-96-933)


Submitted:   February 12, 1998         Decided:     February 24, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tacitus A. Hall, Appellant Pro Se. James Phillip Naughton, HUNTON
& WILLIAMS, Richmond, Virginia; Sharon Smith Goodwyn, HUNTON &
WILLIAMS, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

employment discrimination suit as untimely. We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Hall v. Wella Corp., No. CA-96-933
(E.D. Va. Mar. 4, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2